DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
The Applicant’s amendment filed on September 14, 2020 was received.  Claims 2-3, 8-9 and 13 were canceled.  Claims 1 and 4-5 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 15, 2020.

Claim Interpretation
The “another process using the plasma is provided to an object to be processed” of claim 4 is considered an intended use of the apparatus as no further structure for generating plasma is recited.  Thus when the apparatus is capable of plasma processing, it is considered meeting this claim limitation.
The “is used in conditions where a Knudsen number Kn is smaller than 0.1, the Knudsen number Kn being obtainable by assigning a result of Formula 2 to Formula 1” in “the processing device is used in conditions where a Knudsen number Kn is smaller than 0.1, the Knudsen number Kn being obtainable by assigning a result of Formula 2 to Formula 1” is considered an intended use of the apparatus, as no further structure is recited.  Thus when the apparatus is 
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195
USPQ 430,433 (CCPA 1977). While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (MPEP2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 4, the claim states “another process using the plasma is provided to an object to be processed".  However, this arrangement is not clearly depicted in drawings supplied by the applicant or clearly disclosed in the applicants’ specification.  

Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "plasma is generated from the gas" in line 6.  It is unclear if different plasma is generated than the plasma recited in claim 1.  For purposes of compact prosecution, the limitation will be interpreted as the plasma.
Claim 4 recites the limitation "a plasma generation chamber" in lines 6-7.  It is unclear if a second plasma generation chamber is intended to be claimed as a plasma generation chamber is recited in claim 1.  The specification does not make clear a second plasma generation chamber.  For purposes of compact prosecution, the limitation will be interpreted as the plasma generation chamber.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tsuji et al. on claims 1, 4, 6-7 and 12 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sung et al. and Tsuji et al. on claims 1, 4, 6-7 and 12 are withdrawn because independent claim 1 has been amended.
Please consider the following
Claims 1, 4, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2016/0260582) in view of Yokogawa (US 2006/0236932).
In regards to claim 1, Hosaka teaches a plasma processing apparatus (10) comprising:
a processing container (12, reaction container) that receives a gas that flows from a gas supply pipe (38) (fig. 1; para. 34, 44);
a gas diffusion chamber (36a, plasma generation chamber) formed within an electrode support (36) of an upper electrode (30) (fig. 1; para. 42-44);
an electrode plate (34, partition wall) comprising a plurality of gas ejection holes (34a, through holes), the electrode plate is positioned between the gas diffusion chamber and a first space (S1, treatment chamber), the first space has an electrostatic chuck (20, mounting stage) which supports a wafer (w) (fig. 1; para 36, 43, 46);
the first space (S1, treatment chamber) is capable of providing a predetermined process from the gas which is supplied (fig. 1; para. 46, 50);

a second space (S2, diffusion path) is formed between the baffle structure and the exhaust pipe/port (fig. 1; para. 47),
the baffle structure has a ring like shape and is disposed lower than the electrostatic chuck (fig. 1), 
the baffle structure causes gas flow from the gas diffusion chamber through the plurality of gas ejection holes of the electrode plate into the first space and is exhausted from the exhaust pipe/port, to pass through the second space (fig. 1; para. 47, 50);
a plurality of through holes (61h, opening) is below the electrode plate, the plurality of through holes is between an upper annular portion-61c of the baffle structure and the bottom wall of the processing container, the gas flows through the plurality of through holes from the first space to the second space (fig. 1-, 5; para. 54-55), a plurality of second members (62) provides changing of the opening area of the plurality of through holes so that the opening area is narrower as the position of the opening area is closer to the exhaust pipe/port, the plurality of through holes are formed in a horizontal direction and have a height between the upper annular portion-61c and the bottom wall of the processing container, the plurality of second members and the plurality of through holes are capable of providing a slant in height to openings provided by the plurality of through holes (fig. 1-3; para. 52-53, 55, 65), 
the plurality of through holes allows for the flow of the gas from the gas diffusion chamber through the plurality of gas ejection holes of the electrode plate into the first space and is exhausted from the exhaust pipe/port, to enter the second space (fig. 1).

However, Yokogawa teaches an upper electrode (6) and a shower plate (9) which define a plasma generation chamber (not labeled, but space is provided between upper electrode and shower plate).  Yokogawa teaches upper electrode is connected to a first RF power supply (10, high-frequency power source) for generated a plasma from a supply of gas, where the first RF power supply has a predetermined frequency (fig. 1; para. 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first RF power supply connected to the upper electrode of Yokogawa onto the gas diffusion chamber of Hosaka because Yokogawa teaches it will prevent the production of particles and prevent the influence of particles on the sample (para. 13-14).
In regards to claim 4, Hosaka and Yokogawa as discussed above, where Hosaka teaches a gas supply section (GS, gas supplying unit) which introduces the gas (fig. 1; para. 46);
Yokogawa taches the first RF power supply which generates the plasma using the supplied gas (fig. 1; para. 26, 42), 
and Hosaka and Yokogawa is capable of generating the plasma using the supplied gas within the plasma generation chamber/gas diffusion chamber to process the object.
In regards to claims 6 and 12, Hosaka and Yokogawa as discussed above to teach the apparatus which meets the claimed structure of the claim, where the apparatus is capable of being used in conditions where a Knudsen number (Kn) is smaller than 0.01.

 In regards to claim 7, Hosaka and Yokogawa as discussed above, where Hosaka teaches a cross sectional are of the exhaust port is smaller than the cross sectional are of the second space (fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717